Exhibit 10.1






SERVICE- VESTING




Restricted Stock Unit Award Notification

To:    [Fname] [Lname]      [email]      Employee ID: [ID]  From:    KLA-Tencor
Executive Team  Subject:    Restricted Stock Unit Grant 


Congratulations! We are pleased to inform you that the Board of Directors or its
Compensation Committee has granted to you an award of Restricted Stock Units
under the KLA-Tencor Corporation 2004 Equity Incentive Plan (the “EIP4 Equity
Plan”). Subject to the provisions of the EIP4 Equity Plan and the Restricted
Stock Unit Agreement, the principal features of this award are as follows:

Date of Grant:    [DATE]    Award Number:    [NUM]    Number of      Restricted
Stock Units      Awarded:    [Shares]      Each Restricted Stock Unit represents
the right to receive one share of KLA-Tencor      Corporation common stock upon
the satisfaction of the applicable vesting requirements      set forth below.   
Vesting Schedule:    You shall vest in 25% of the Restricted Stock Units upon
your continuation in Service      Provider status through [1-YEAR ANNIVERSARY OF
GRANT DATE]; 25% of the      Restricted Stock Units upon your continuation in
Service Provider status through [2-      YEAR ANNIVERSARY OF GRANT DATE]; 25% of
the Restricted Stock Units upon      your continuation in Service Provider
status through [3-YEAR ANNIVERSARY OF      GRANT DATE]; and 25% of the
Restricted Stock Units upon your continuation in      Service Provider status
through [4-YEAR ANNIVERSARY OF GRANT DATE].        Vesting in your Restricted
Stock Units will cease immediately upon your termination of      Service
Provider status for any reason, including pursuant to a reduction-in-force. 


The issuance of shares of KLA-Tencor Corporation common stock upon the vesting
of Restricted Stock Units is subject to compliance with all of the applicable
requirements of all laws or regulations with respect to such units. Neither the
grant of this award nor the vesting schedule alter the terms of your employment,
which remain at-will and subject to termination by KLA-Tencor or you at any
time, with or without cause or notice.

PLEASE BE SURE TO READ THE RESTRICTED STOCK UNIT AGREEMENT, WHICH CONTAINS
SPECIFIC TERMS AND CONDITIONS APPLICABLE TO THIS AWARD. By accepting this award,
you agree and understand that this award is subject to all of the terms and
conditions contained in this Restricted Stock Unit Award Notification, the EIP4
Equity Plan document, and the Restricted Stock Unit Agreement. For copies of the
Restricted Stock Unit Agreement and the EIP4 Equity Plan document, please see
the Employee Stock Services website, which can be accessed through the
KLA-Tencor Intranet site:
http://sharepoint.kla-tencor.com/corp/hr/hronline/finances/default.aspx

Please consult your individual tax advisors regarding any tax or other
consequences related to your KLA-Tencor RSUs.

--------------------------------------------------------------------------------

THIS MEMO IS YOUR OFFICIAL NOTIFICATION OF THIS AWARD. NO ADDITIONAL
DOCUMENTATION WILL BE SENT TO YOU CONCERNING THIS AWARD.

--------------------------------------------------------------------------------